Citation Nr: 0612263	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected rhinitis and 
sinusitis. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for kidney stones. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota in which the RO granted service 
connection for kidney stones and assigned a 10 percent 
evaluation effective January 30, 2001.  The appellant, who 
had active service from February 1987 through May 1991, 
appealed that decision to the BVA.  In subsequent rating 
decisions dated in February 2003 and August 2003, the RO 
continued the assignment of a 10 percent evaluation for the 
appellant's kidney stone disability.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant's claim of entitlement to service connection 
for sleep apnea will be addressed in the remand portion of 
this opinion.  VA will notify the appellant if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to an 
increased rating for his service-connected kidney stone 
disability has been obtained.

2.  Prior to October 29, 2002, the appellant's kidney stone 
disability was not manifested by recurrent stone formation 
that required drug therapy, diet therapy and/or invasive or 
non-invasive procedures more than two times per year, nor 
does the evidence suggest that the appellant experienced 
frequent attacks of colic requiring catheter drainage or 
severe hydronephrosis. 

3.  From October 29, 2002, the appellant's kidney stone 
disability is manifested by recurrent stone formation that 
requires drug therapy but not diet therapy and/or invasive or 
non-invasive procedures more than two times per year.


CONCLUSIONS OF LAW

1.  Prior to October 29, 2002, the schedular criteria for a 
disability rating in excess of 10 percent for kidney stones 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7508 (2005).

2.  From October 29, 2002, the schedular criteria for a 30 
percent disability rating for kidney stones have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.115a, 
4.115b, Diagnostic Code 7508 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran's status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was initially provided with notice of the type of information 
and evidence needed to substantiate his service connection 
claim for kidney stones in a May 2002 letter from the RO.  
However, this letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for kidney stones 
be granted.  In an August 2002 rating decision, the RO 
granted service connection for kidney stones; and the issue 
on appeal concerns the appellant's claim of entitlement to an 
increased rating for his (now) service-connected kidney stone 
disability.  

Even though the May 2002 letter did not include adequate 
notice of what was needed to establish a disability rating, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision as the claims file 
contains a second VCAA letter sent to the appellant in which 
he was informed as to what was necessary to prevail on a 
claim of entitlement to an increased rating. See July 2003 
VCAA letter.  In situations such as these, the Court has held 
that where the claimant receives a belated VCAA letter, the 
claimant has a right to a VCAA content-complying notice and 
proper subsequent VA process. See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  While the July 2003 VCAA notice 
did not precede the initial rating decision that granted 
service connection in this case, the Board notes that the 
appellant received a VCAA notice that notified him of what 
was necessary to establish entitlement to an increased rating 
and that his claim was readjudicated after such notice was 
given. See the August 2003 rating decision.  The appellant 
has also had ample opportunity to respond, and thus is not 
prejudiced by any notice timing defect.  

In this case, the July 2003 letter notified the appellant of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to an increased rating and 
whether or not the appellant or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements by informing the appellant about: (1) the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) the information and evidence the 
VA would seek to provide; and (3) the information and 
evidence the appellant was expected to provide.  While the 
letter did not specifically request that the appellant 
provide any information or evidence in his possession that 
pertained to his claim (the fourth notice element required 
for VCAA notification), the Board observes that the letter 
requested that the appellant submit evidence showing that his 
service-connected kidney stones had increased in severity; 
and that this evidence could consist of either medical 
documentation or lay statements from people who could 
describe the manner in which the appellant's disability had 
worsened. See July 2003 letter, p. 1.  In addition, the 
appellant was informed the he should notify the RO of the 
dates and places of treatment for his service-connected 
disability from any private or VA medical provider so that 
the RO could attempt to obtain that evidence on the 
appellant's behalf. Id., pgs. 1, 4-5.  While this language 
did not specifically tell the appellant to provide any 
evidence in his possession that related to his claim, it 
implicitly notified him that he was responsible for providing 
the RO with evidence in support of his claim, whether such 
evidence needed to be obtained from other sources or was 
already within the possession of the appellant himself.  
Therefore, the Board finds that this language satisfies the 
fourth notice element of the VCAA. 

Thereafter, the appellant's claim was readjudicated in an 
August 2003 rating decision; and the appellant then received 
an October 2003 Statement of the Case (SOC).  Collectively, 
these documents issued in connection with this appeal 
reiterated the substance of the VCAA by notifying the 
appellant of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Notably, 
the October 2003 SOC, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," provided the 
relevant diagnostic codes (DC) for the disability at issue 
(38 C.F.R. § 4.115b, Diagnostic Codes 7508 and 7509), and 
included a description of the rating formula for all possible 
schedular ratings under those diagnostic codes, from 10 
percent to 30 percent, and also informed the appellant that 
higher separate ratings were possible with certain other 
symptomatology.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
higher ratings for the service-connected disability at issue.  

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal. See 
Dingess, supra.  Despite the inadequate notice provided to 
the appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the evidence supports the appellant's claim of entitlement to 
an increased rating, any questions as to the appropriate 
effective date to be assigned will be addressed by the RO in 
effectuating the award. 

Further, the Board observes that neither the appellant nor 
his representative has contended or argued that any defect or 
deficiency in the VCAA notice that may be present has 
resulted in any prejudice in the adjudication of his appeal.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records, VA medical records 
and private medical records have been associated with the 
claims file.  While the appellant has not been afforded a VA 
examination in connection with his increased rating claim, 
the Board observes that the appellant reported there was no 
need for such an examination because evidence of his 
increased disability could be obtained through his VA medical 
records. See December 2002 statement.  Since the information 
and evidence of record contains sufficient competent medical 
evidence to decide the claim, and the Board determines below 
that an increased rating is warranted, a VA examination is 
not necessary for resolution of this appeal.  

Lastly, the Board observes that neither the appellant nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in connection 
with his claim.  Accordingly, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to an increased rating 
for his service-connected kidney stones has been obtained and 
the case is ready for appellate review.

B.  Law and Analysis 

The appellant is currently assigned a 10 percent disability 
rating for kidney stones under 38 C.F.R. § 4.115b, Diagnostic 
Code 7508 (2005).  He has requested that his claim be 
reviewed for an increased rating as his kidney stone 
disability is more severe than currently evaluated. See July 
2003 statement.  After a review of all evidence of record, 
the Board finds that the evidence supports the assignment of 
an increased rating of 30 percent, but no higher, for the 
appellant's service-connected renal disability from the date 
that he was prescribed the medications allupurinol, 
hydrochlorothiazide, and potassium citrate. See appellant's 
October 29, 2002 statement; VA medical records dated in 
December 2002.  To this extent, the appellant's appeal is 
granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the appellant. 38 C.F.R. § 4.3.  While a veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, as here, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

Historically, the appellant's request for service connection 
for a kidney stone disorder was initially denied on the basis 
that his service medical records were devoid of evidence 
indicative of complaints or treatment of a renal condition in 
service. See December 2001 rating decision, p. 6.  The 
appellant requested reconsideration of the December 2001 
rating decision based upon lay statements contained in the 
claims file that reported symptomatology the appellant 
associated with kidney stones the summer after he separated 
from service. See May 2002 statement.  In response, the RO 
obtained a VA medical opinion addressing the likelihood of  
whether the symptomatology reported in the lay statements 
supported a diagnosis of kidney stones and/or the first 
manifestations of recurrent nephrolithiasis in 1991. See July 
2002 VA examination request.  After reviewing the appellant's 
claims file, a VA examiner opined that the symptomatology 
described in the lay statements was consistent with a first 
episode of nephrolithiasis; and that it could be reasonably 
inferred that the appellant had kidney stones in 1991. See 
August 2002 VA opinion.  Based upon this opinion, the RO 
granted service connection for kidney stones in an August 
2002 rating decision and assigned a 10 percent evaluation 
effective January 30, 2001.  Id.  

In a statement dated in October 2002, the appellant requested 
that the RO review his claim for an increased rating; and 
reported that he was "currently on [a] diet and medication" 
for his disability.  After this request was denied in a 
rating decision dated in February 2003, the appellant 
submitted another statement in July 2003 in which he 
requested review of his 10 percent disability rating on the 
basis that his medical provider prescribed medications to him 
for the prevention of recurrent kidney stones.  Although the 
RO viewed the October 2002 and July 2003 statements as 
separate requests for increased ratings, the Board finds that 
the October 2002 statement constituted a notice of 
disagreement to the 10 percent evaluation initially assigned 
in the August 2002 rating decision.  This finding is not only 
supported by the fact that the appellant submitted this 
disagreement within three months of the August 2002 rating 
decision, but he has also continually prosecuted his claim 
for an increased rating after his October 2002 request was 
denied.  Therefore, separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period are applicable in this case. See Fenderson v. West, 
supra.

1.	Disability rating in excess of 10 percent prior to 
October 29, 2002.

As set forth above, the appellant is currently assigned a 10 
percent disability rating for kidney stones, also known as 
nephrolithiasis, under 38 C.F.R. § 4.115b, Diagnostic Code 
7508 (2005).  Under this code, nephrolithiasis is to be rated 
as hydronephrosis under Diagnostic Code 7509, except for 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or, invasive or non-
invasive procedures more than two times/year, in which case a 
30 percent rating is warranted.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.  Diagnostic Code 7508 provides that the 
highest evaluation for nephrolithiasis is 30 percent. 

The RO did not find that the appellant's disability was 
manifested by recurrent stone formation that required diet 
therapy, drug therapy, or invasive or non-invasive procedures 
more than two times a year.  Therefore, the appellant's 
disability was rated as hydronephrosis under Diagnostic Code 
7509.  This code provides that when hydronephrosis is severe, 
it is to be rated as renal dysfunction. 38 C.F.R. § 4.115b, 
Diagnostic Code 7509.  Otherwise, the disability is rated in 
accordance with frequency of colic attacks and kidney 
function impairment.  Specifically, when a veteran 
experiences an occasional attack of colic, not infected and 
not requiring catheter drainage, a 10 percent rating is 
warranted. Id.  When there are frequent attacks of colic, 
requiring catheter drainage, a 20 percent rating is 
warranted. Id.  When a veteran experiences frequent attacks 
of colic with infection (pyonephrosis), and kidney function 
is impaired, a 30 percent rating is warranted. Id.

When hydronephrosis is severe and rated as renal dysfunction, 
the code provides for a 30 percent disability rating where 
albumin is constant or recurring with hyaline and granular 
casts or red blood cells; or transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101. See 38 C.F.R. § 4.115a.  A 60 percent evaluation 
is assigned for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101. Id.  
An 80 percent evaluation will be assigned for renal 
dysfunction where there is persistent edema and albuminuria 
with BUN 40 to 80mg percent; or, creatinine 4 to 8 mg 
percent; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A 100 percent evaluation is assigned when there is 
evidence of renal dysfunction that requires regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or BUN more than 
80mg percent; or creatinine more than 8 mg percent; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.

In this case, the evidence of record indicates that the 
appellant experienced episodes of kidney stones in 1991, 
January 2001 to March 2001, August 2001 to December 2002, and 
February 2003.  Specifically, the appellant was seen in 
January 2001 for proteinuria and hematuria, to include 
intermittent mild flank pain, at which time a renal 
ultrasound revealed a kidney stone in the left kidney. See 
January 2001 medical records from Park Nicollet Clinic.  He 
underwent a Persian Gulf examination in February 2001, during 
which he was also diagnosed with renal calculi of the left 
kidney and distal ureter. See February 2001 examination 
report, p. 2.  According to private medical records dated in 
March 2001, the appellant underwent a left kidney shock-wave 
lithotripsy with a left urethral double-J stent placement for 
removal of the kidney stones. See operative report from 
Methodist Hospital dated in March 2001.      

During an August 2001 VA genitourinary examination, the 
appellant reported a history of recurrent urolithiasis, times 
two, in service and at least seven episodes of kidney stones. 
See August 2001 examination report, p. 1.  A follow-up 
examination in October 2001 included a CT scan of the 
appellant's abdomen and pelvis that demonstrated the 
appellant had two left renal calculi. See October 2001 
examination report, p. 2.  He was diagnosed with recurrent 
urolithiasis with no previous workup, medications or diet 
management and underwent a left percutaneous nephrolithotomy 
in December 2002 for removal of the stones. Id.; December 
2002 VA medical records.  At the time of his discharge from 
the hospital, the appellant was tolerating a regular diet and 
was prescribed allupurinol, hydrochlorothiazide, and 
potassium citrate. December 2002 VA Urology Clinic note.  
Thereafter, he was seen again in February 2003 during which 
two stones were observed within the left kidney.     

This evidence of record clearly indicates that the appellant 
experienced episodes of recurrent kidney stones subsequent to 
his separation from service.  However, the medical records do 
not show that the appellant was prescribed diet therapy 
either before or after October 2002; nor do they show that 
the appellant was prescribed drug therapy for his disability 
prior to October 29, 2002.  

Although the appellant indicated in his October 2002 
statement that he was on a specific diet for his kidney stone 
disability, the Board observes that none of the medical 
records contained in the claims file reference such as diet.  
A review of the medical evidence shows that as of October 
2001, the appellant had not been prescribed diet management 
for control of his kidney stones.  These records reflect that 
the appellant was seen for "recurrent urolithiasis with no 
previous workup or medications - diet management"; and do 
not reference a diet management plan being prescribed at that 
time. See October 2001 examination report, p. 2.  The 
appellant submitted a statement in May 2002 during which he 
indicated that his doctor told him that he would be put on 
medication and a restrictive diet to curb stone formation 
after he underwent surgery to eliminate his kidney stones. 
See May 2002 request for reconsideration (emphasis added).  
However, medical records dated after the appellant's surgery 
in December 2002 noted only that the appellant was tolerating 
a regular diet at the time of his discharge; and did not 
reference a specific diet that the appellant was to follow.  
Absent medical evidence indicating that a medical provider 
prescribed a specific diet for the appellant in order to 
control the formation of kidney stones prior to October 29, 
2002, the appellant is not entitled to an increased rating on 
the basis of diet therapy.  

In regards to drug therapy, VA medical records dated in 
August 2002 reported that the appellant did not have any 
prescriptions on file or pending prescription orders at that 
time; and private medical records dated in early September 
2002 indicated that the appellant reported that he was not 
taking any medications. See August 2002 VA medical records; 
Park Nicollette Clinic records dated in September 2002 
("Current Medications: None"). The first evidence of record 
indicating that the appellant had actually been prescribed 
medication for his kidney stones is the appellant's statement 
dated on October 29, 2002; and the first medical evidence of 
record corroborating this statement is dated in December 
2002. See October 29, 2002 statement in support of claim; 
December 2002 VA medical records.  The December 2002 pre-
surgical VA medical records listed the appellants "active 
outpatient medications" as allupurinol, hydrochlorothiazide, 
and potassium citrate.  

As will be discussed below, the Board finds that the 
medications referenced above are associated with the 
treatment of kidney stones and were prescribed to the 
appellant for precisely that purpose.  In light of the 
appellant's October 29, 2002 statement, in conjunction with 
the medical records showing that he was not taking medication 
for his kidney stones as of September 2002 but was taking 
them by early December 2002, the Board resolves reasonable 
doubt in the appellant's favor and determines that October 
29, 2002 should be viewed as the date the appellant was 
prescribed diet therapy for treatment of his kidney stones in 
the absence of medical evidence demonstrating an earlier 
date.  As there is no evidence of record indicating that the 
appellant was prescribed medication for treatment of his 
kidney stones prior to that date, an increased rating based 
upon drug therapy prior to October 29, 2002 is not warranted.  
In addition, an increased rating is not in order under 
Diagnostic Code 7508 on the basis that the appellant 
underwent invasive or non-invasive procedures more than two 
times per year as no such evidence indicative of such 
procedures exists in the claims file.  

Lastly, the Board finds that the appellant is not entitled to 
an increased rating pursuant to Diagnostic Code 7509 prior to 
October 29, 2002 since there is no competent evidence of 
record indicating that the appellant experienced frequent 
attacks of colic that required catheter drainage or 
hydronephrosis that was severe enough to be rated as renal 
dysfunction.  For these reasons, the Board concludes that a 
rating in excess of 10 percent prior to October 29, 2002 is 
not applicable in this case. 
   
2.	Disability rating in excess of 10 percent from 
October 29, 2002.

In rating decisions dated in February 2003 and August 2003, 
the RO denied an increased rating on the basis that the 
appellant's medical records failed to show that the appellant 
was given either dietary restrictions or drug treatment for 
his kidney stone disability. See February 2003 rating 
decision, p. 3; August 2003 rating decision, p. 3.  However, 
as set forth above, VA medical records dated in December 2002 
indicate that the appellant was already prescribed and taking 
allupurinol, hydrochlorothiazide, and potassium citrate prior 
to his surgery. December 2002 VA Urology Clinic note.  

While the Board agrees with the RO that the medical evidence 
of record does not indicate that the appellant requires diet 
therapy for his service-connected disability, the records 
suggests that the appellant is presently being prescribed 
drug therapy for his condition and has been prescribed this 
medication since October 29, 2002.  Although allupurinol, 
hydrochlorothiazide, and potassium citrate are known to treat 
other disorders, all three of these medications are clearly 
associated with the treatment of kidney stones and appear to 
have been prescribed to the appellant in this case for 
precisely that purpose.  Based upon this evidence of drug 
therapy, in conjunction with the evidence of recurrent stone 
formation, the Board concludes that an increased rating of 30 
percent pursuant to Diagnostic Code 7508 is warranted from 
October 29, 2002. 

In making this finding, the Board has also evaluated the 
appellant's claim to determine whether he is entitled to an 
increased rating under the applicable rating criteria of 
severe hydronephrosis. See Diagnostic Code 7809.  However, as 
discussed above, the evidence of record does not show that 
the appellant's renal disability causes severe hydronephrosis 
or renal dysfunction that equates to entitlement to a 60 
percent disability rating with symptoms like constant 
albuminuria with edema, decrease in kidney function, or 
hypertension under 38 C.F.R. § 4.115a.  As such, the 
appellant is not entitled to an increased rating pursuant to 
this diagnostic code.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected kidney stones have resulted in marked 
interference with his employability or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial disability rating in excess of 10 percent for 
kidney stones prior to October 29, 2002 is denied. 

Entitlement to a 30 percent disability rating is granted for 
kidney stones from October 29, 2002, subject to the 
regulations applicable to the payment of VA monetary awards.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
sleep apnea on a secondary basis discloses a need for further 
development to final appellate review.  In this regard, the 
Board observes that the appellant was service-connected for 
chronic sinusitis and chronic rhinitis in a rating decision 
dated in December 2001.  In May 2003, he submitted a claim 
for sleep apnea on the basis that his service-connected 
sinusitis and rhinitis aggravate his nonservice-connected 
sleep apnea.  

Specifically, the evidence of record shows that the appellant 
experiences obstructive sleep apnea and utilizes a C-PAP 
machine. See September 2002 and October 2002 records from 
Park Nicollet Clinic; June 2003 VA examination reports.  The 
appellant argues that he develops sinus infections as a 
result of his service-connected disabilities that last 
several weeks and cause him to stop using his C-PAP machine.  
See July 2003 statement.  He reports that he is normally off 
his C-PAP machine for at least four to five weeks during each 
episode of infection; and that his sleep apnea is aggravated 
100 percent by being off his C-PAP machine. Id.  He states 
that if he attempts to use the machine when his infections 
begin, he develops bronchitis or pneumonia. Id.  

Applicable law provides that service connection may be 
established for a disability that is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2005).  Establishing service connection on 
a secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.  When aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In this case, the RO afforded the appellant a respiratory 
examination and a sinus examination in order to answer the 
medical question presented on appeal. See June 2003 VA 
examination reports.  After performing a physical examination 
and obtaining a history from the appellant, the respiratory 
examiner opined that it was more likely than not that the 
appellant's service-connected rhinitis and sinusitis at the 
time of exacerbation of infection prevent the use of the 
appellant's C-PAP machine. See June 2003 respiratory 
examination report.  However, the examiner was unable to 
provide information regarding the baseline manifestation of 
sinusitis and rhinitis which created obstacles for using the 
C-PAP machine for prevention of sleep apnea. Id.  

The June 2003 sinus examiner opined that the appellant's 
chronic rhinitis and sinusitis were more likely than not 
"aggravating" the appellant's sleep apnea condition by 
preventing the appellant from being able to use his C-PAP 
machine on a fairly frequent basis every two to three months 
for approximately two weeks. See June 2003 sinus examination 
report.  He reported that the "increased manifestations" 
that were approximately due to the appellant's rhinitis and 
sinusitis included increased daytime somnolence and falling 
asleep at work, lasting approximately one to two weeks every 
three to four months when the appellant had a sinus infection 
and was unable to use his C-PAP machine.  He stated that the 
medical consideration supporting his opinion of increased 
"manifestations" of sleep apnea due to the sinusitis and 
rhinitis was that it is a well established medical fact that 
chronic rhinitis and sinusitis can make it difficult to 
tolerate a C-PAP machine. Id. (quotations added).   

In regards to aggravation, the Code of Federal Regulations 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  This 
same definition of aggravation is utilized when analyzing a 
claim of whether a nonservice-connected disorder has been 
aggravated by a service-connected disability. See Allen v. 
Brown, 7 Vet. App. at 445 (the Court used the terms 
"aggravation" and "aggravated" as general terms referring 
to any increase in disability).  

An increase in a preexisting disorder or disease is not the 
same as a temporary or intermittent flare-up of a preexisting 
injury or disease.  The Board observes that a temporary 
flare-up of a preexisting injury or disease is not sufficient 
to be considered "aggravation in service" unless the 
underlying condition, as contrasted with symptoms, has 
worsened. Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening 
that existed not only at the time of separation but one that 
still exists currently -- is required for a preexisting 
injury or disease to be considered aggravated by service. See 
Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

Therefore, by analogy, a temporary flare-up of a nonservice-
connected disorder is not sufficient to be considered 
"aggravation" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Stated another way, there must 
be a "lasting worsening" of the appellant's sleep apnea by 
his service-connected rhinitis and sinusitis for the 
appellant's nonservice-connected sleep apnea to be considered 
aggravated by his service-connected disabilities.

The Board is uncertain from the language utilized by the June 
2003 sinus examiner whether the appellant's inability to use 
his C-PAP machine during periods of infection result in 
"flare-up" manifestations of his sleep apnea or result in 
an actual increase or worsening (i.e. aggravation) of this 
disorder.  As service connection in this case revolves around 
the question of whether the appellant's underlying sleep 
apnea disorder, rather than symptoms of his disorder, has 
worsened as a result of his chronic sinusitis and rhinitis, 
this claim must be remanded to the June 2003 sinus examiner 
for clarification of his opinion.  In addition, a remand will 
enable the RO to provide appropriate VCAA notice to the 
appellant regarding the merits of his claim.  See also 
Dingess/Hartman v. Nicholson, supra.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the VA will notify the 
appellant if further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

	1.  The RO should provide, with respect 
to the appellant's claim of entitlement 
to service connection for sleep apnea, 
to include as secondary to service-
connected rhinitis and sinusitis, notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1) and Dingess/Hartman v. 
Nicholson, supra. 

2.  The RO should refer the appellant's 
claims file to the examiner who 
performed the appellant's June 2003 
nose, sinus, larynx and pharynx 
examination (if available), or another 
appropriately qualified examiner, to 
obtain clarification of the June 2003 
examination report.  The examiner should 
be asked to specifically offer an 
opinion as to the likelihood (not 
likely; at least as likely as not; more 
likely than not) that the appellant's 
sleep apnea disorder permanently 
increases or worsens as a result of his 
inability to use his C-PAP machine 
during periods of sinus infection.  In 
responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of an injury or 
disease are not sufficient to be 
considered "aggravation" unless the 
underlying condition, in contrast with 
symptoms, has worsened.  If aggravation 
is found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


